Citation Nr: 1817671	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1955 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

While the Veteran requested a Board hearing in his August 2014 substantive appeal (via a VA Form 9), in September 2017 correspondence, he expressed his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 

As for additional evidence added to the record after the issuance of a July 2016 supplemental statement of the case, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a February 2018 Informal Hearing Presentation from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  Further, as this appeal is being remanded for additional development, the AOJ will have opportunity to review the additional evidence received on remand.  

The Veteran has perfected additional appeals with regard to the issues of entitlement to earlier effective dates for the awards of service connection for adenocarcinoma of the lung and bone cancer, as well as for the award of special monthly compensation based on housebound; entitlement to a rating in excess of 10 percent for posttraumatic stress disorder; entitlement to service connection for a heart condition; and whether new and material evidence has been received to reopen service connection claims for asbestosis and mesothelioma.  Given that these claims have not yet been certified to the Board by the RO, the Board declines jurisdiction over them at this time..

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran contends that he has sleep apnea due to service, to specifically include as caused or aggravated by his service-connected diabetes mellitus, type II.  See February 2018 Informal Hearing Presentation.  

In a September 2013 Disability Benefits Questionnaire (DBQ) opinion, the examiner rendered a negative nexus opinion for the claimed sleep apnea.  As rationale, the examiner cited several in-service diagnoses for respiratory conditions and found that "[n]one of the . . . acute conditions cause sleep apnea."  The examiner additionally cited "[d]efinite risk factors for OSA (obstructive sleep apnea)" that included diabetes.  However, the examiner failed to provide a nexus opinion on a secondary basis, i.e. an opinion addressing whether the claimed sleep apnea was caused or aggravated by the service-connected diabetes mellitus, type II.  A remand is necessary to obtain an opinion addressing the above deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule an appropriate VA examination to determine the likely etiology of the Veteran's claimed sleep apnea.  The examiner must opine as to whether it is at least as likely as not that such is related to military service or to a service connected disability.  The examiner must specifically address whether sleep apnea is caused or aggravated by diabetes mellitus in this case.

A full and complete rationale is required for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




